Citation Nr: 1506776	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In July 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA.


FINDING OF FACT

The Veteran's lumbosacral strain with scoliosis and lumbar facet arthropathy was caused by his service-connected fracture of the right femur.

CONCLUSION OF LAW

Lumbosacral strain with scoliosis and lumbar facet arthropathy is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran does not contend and the evidence does not suggest that service connection is warranted for a low back disability because it was incurred in or aggravated by his active duty.  He does contend that service connection is warranted for a low back disability because it was caused by his service-connected right femur fracture.  

Post service outpatient treatment records from the Alexandria VA Medical Center (VAMC) and Hometown Doctors, and the report of a May 2010 VA examination show evidence of lumbosacral strain with scoliosis and lumbar facet arthropathy.  Therefore, the central question is whether the Veteran's current low back disability was proximately caused or aggravated by his service-connected residuals of a right femur fracture.  

During his May 2010 VA examination, the examiner diagnosed the Veteran with a lumbosacral spine strain, with scoliosis, and initially indicated this disability was, "due to shortening of the right lower limb with chronic severe pain and loss of motion."  However, the examiner subsequently indicated the Veteran has a half inch shortening of the right leg as a result of his femoral fracture, but noted the difference "is generally not considered a problem."  The examiner further stated the leg discrepancy was too small to have resulted in the Veteran's low back disability, "but possibly the abnormal gait due to the painful right femur may have played a role."  In sum, the examiner concluded he could not resolve the issue without resort to mere speculation.  Based on the following inconsistencies, the Board has afforded this examination report minimal probative value. 

In May and October 2010 statements submitted in support of the Veteran's claim, the Veteran's private physician stated that he performed an, "exhaustive study of the orthopedic, and neurologic findings."  He noted the Veteran's in-service motor vehicle accident, which resulted in a fracture of his right femur with resulting manifestations of pain.  In sum, the physician indicated it was his belief that the "result of the injury in 1974 over time has manifested in lumbar degradation."  The examiner has reasoned that biomechanical changes have occurred over time as a result of the in-service femur fracture.  

The Board has found the private medical opinion supporting the claim to be probative evidence because the physician reviewed the Veteran's pertinent history and properly supported the opinion provided.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's low back disability.


ORDER

Service connection for low back disability, diagnosed as lumbosacral strain with scoliosis and lumbar facet arthropathy, is granted. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


